February 8, 2010 Mr. Brian R. Cascio Accounting Branch Chief Mail Stop 3030 Division of Corporation Finance U.S. Securities and Exchange Commission Washington, DC 20549 Re: Biotel Inc. Staff Comment Letter dated January 29, 2010 Filed on September 28, 2009 File No. 000-50914 Dear Mr. Cascio: In response to your comment letter dated January 29, 2010, on February 8, 2010, we filed an amendment to our Form 10-K for the fiscal year ended June 30, 2009, on Form 10-K/A, which corrects the omission of the conformed signature of the accounting firm on the audit report on page F-3. We acknowledge that:  Biotel Inc. is responsible for the adequacy and accuracy of the disclosure in the filing  Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and  Biotel Inc. may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Best regards, /s/ Judy Naus Judy Naus Chief Financial Officer Biotel Inc. 1285 Corporate Center Drive, Suite 150 Eagan, MN 55121 Phone: 651-286-8620 Fax: 651-286-8630 info@biotelinc.com
